Citation Nr: 1822935	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for depressive disorder as secondary to hearing loss. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty in the U. S. Air Force from August 1960 to June 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2016 rating decision, the Veteran was granted service connection for tinnitus.

In March 2018, the Veteran and his spouse testified before the undersigned.  The hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral sensorineural hearing loss for VA compensation purposes.

2.  The Veteran was exposed to acoustic trauma during active service.

3.  The evidence is in equipoise as to whether the Veteran's hearing loss is related to the in-service acoustic trauma.

4.  The Veteran's currently diagnosed depressive disorder is secondary to his now service-connected bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are met. 
38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for depressive disorder as secondary to the now service-connected bilateral hearing loss disability are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis 
for Hearing Loss and Depressive Disorder
    
The Veteran contends that his currently diagnosed sensorineural bilateral hearing loss is due to noise exposure during service.  Specifically, the Veteran has stated that his hearing loss is due to noise exposure from aircraft noise while serving in the Air Force.  He also maintains that his psychiatric disorder is secondary to his hearing loss and tinnitus disabilities.  See March 2018 Board Hearing Transcript at pg. 11.

Turning to the evidence in this case, a current bilateral hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 
38 C.F.R. § 3.385 (see November 2014 VA examination report).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Further, the Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during service; as such, an in-service injury is demonstrated.  Notably, the Veteran has already been awarded service connection for tinnitus based on in-service noise exposure.  See 
38 U.S.C. § 1154 (b) (2012); Shedden, 381 F.3d at 1167.  

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to the in-service noise exposure.  

Weighing against the claim is a November 2014 VA medical opinion.  Specifically, the examiner opined that the Veteran's hearing loss was not related to service.  In support of this opinion, the examiner indicated that the Veteran's service separation evaluation performed in March 1964 documented his hearing as normal for both ears.  Therefore, the examiner noted that the Veteran's current hearing loss had to begin after he was discharged from service.  Further, the examiner noted that the IOM 2005 report concluded that, based on current knowledge, noise induced hearing loss occurred immediately (i. e., there was no scientific support for delayed onset weeks, months, or years after the exposure event).

Weighing in favor of the claim are statements from audiologist, Dr. Livingston dated in March 2014 and October 2015.  These statements indicate that the Veteran was seen by Dr. Livingston for longstanding complaints of hearing loss and tinnitus in both ears.  It was noted that the Veteran had reports of tinnitus around the time of service separation.  The Veteran was also noted to have been exposed to substantial aircraft noise while service in the Air Force.  Based on this evidence, in addition to the Veteran's diagnosed bilateral hearing loss and tinnitus, Dr. Livingston opined that the Veteran's hearing loss was, at least in part, attributable to his military noise exposure.    

In sum, the Board finds that there is evidence weighing both in favor and against the Veteran's claim.  Accordingly, the evidence as to whether the Veteran has hearing loss as a result of in-service noise exposure is at least in equipoise.  Resolving reasonable doubt in his favor, the Board finds that the Veteran has bilateral hearing loss disability as the result of service.  Thus, service connection for bilateral hearing loss must be granted.  See 38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As it pertains to the Veteran's psychiatric disorder, a November 2014 VA mental disorder examination report diagnosed the Veteran with Axis I, DSM 5 depressive disorder.  The examiner also opined that the Veteran's depressive disorder was "associated" with his hearing loss.  There are no contradictory opinions of record.  Accordingly, the Board finds that secondary service connection for depressive disorder is warranted.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for depressive disorder as secondary to hearing loss is granted. 


REMAND

The Veteran is seeking entitlement to a TDIU based on his service-connected disabilities, which now include hearing loss and depressive disorder.  As such, the TDIU claim is inextricably intertwined with the Board's grant of service connection for hearing loss and depressive disorder in this decision and the pending assignment of their corresponding rating percentages by the AOJ.  Consideration of the TDIU must be deferred pending implementation of the awards granted herein.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Board's decision herein granting service connection for bilateral hearing loss and depressive disorder should be implemented by the AOJ, including assigning disability ratings and effective dates.  The Veteran and his representative should be properly notified thereof and of his appellate rights.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


